           Case 2:20-cv-02049-APG-NJK Document 7 Filed 12/07/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 RYAN BATEMAN,                                             Case No.: 2:20-cv-02049-APG-NJK

 4           Plaintiff                                     Order Deeming Order to Show Cause
                                                                       Satisfied
 5 v.

 6 HAWKER ENERGY, INC., et al.,

 7           Defendants

 8         In light of plaintiff Ryan Bateman’s response to the order to show cause (ECF No. 6),

 9         I ORDER that the order to show cause (ECF No. 4) is deemed satisfied and I will not

10 dismiss this case for lack of subject matter jurisdiction at this time.

11         DATED this 7th day of December, 2020.

12

13
                                                           ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
